

116 HR 2160 IH: Shielding Public Spaces from Vehicular Terrorism Act
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2160IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Mr. Payne (for himself and Mr. Green of Texas) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to authorize expenditures to combat emerging terrorist
			 threats, including vehicular attacks, and for other purposes.
	
 1.Short titleThis Act may be cited as the Shielding Public Spaces from Vehicular Terrorism Act. 2.Research and developmentThe Homeland Security Act of 2002 is amended—
 (1)in paragraph (11) of section 302 (6 U.S.C. 182), by inserting research and development to combat emerging terrorist threats, such as vehicular attacks, and before the long-term; and (2)in subparagraph (B) of section 308(b)(2) (6 U.S.C. 188(b)(2))—
 (A)in the matter preceding clause (i), by striking expertise in— and inserting expertise in the following:; (B)by redesignating clause (xiv) as clause (xv); and
 (C)by inserting after clause (xiii) the following new clause:  (xiv)Combating emerging terrorist threats, including vehicular attacks..
 3.Allowable usesSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended— (1)in subsection (a)—
 (A)by redesignating paragraphs (11) through (14) as paragraphs (12) through (15), respectively; and (B)by inserting after paragraph (10) the following new paragraph:
					
 (11)addressing security vulnerabilities of public spaces, including through the installation of bollards and other target hardening activities;; and
 (2)in subsection (b)— (A)in paragraph (3)(B), by striking (a)(10) and inserting (a)(12); and
 (B)by adding at the end the following new paragraph:  (6)Firearms (A)In generalA grant awarded under section 2003 or 2004 may not be used for the provision to any person of a firearm or training in the use of a firearm.
 (B)No effect on other lawsNothing in this paragraph may be construed to preclude or contradict any other provision of law authorizing the provision of firearms or training in the use of firearms..
 4.ReportThe Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on potential terrorism vulnerabilities relating to emerging automotive technologies that support driverless vehicles and the associated threat such vehicles may pose to people in public spaces. Such report shall also compare any public benefit of such vehicles against any such vulnerabilities and threats.
		